Exhibit 10.6

 

RLI CORP. NONEMPLOYEE DIRECTORS
DEFERRED COMPENSATION PLAN

 

ARTICLE 1

 

INTRODUCTION

 

1.1.         Establishment.  RLI has established this Plan effective January 1,
2005.  Prior to that date, RLI provided similar deferred compensation
opportunities to its Directors under certain Prior Agreements.  All obligations
under the Prior Agreements (including any predecessor arrangements) will be
satisfied under the Prior Agreements, rather than under this Plan.

 

1.2.         Purpose.  The purpose of the Plan is to attract and retain
qualified Directors and to provide them with an opportunity to save on a pre-tax
basis and accumulate tax-deferred income to achieve their financial goals.

 

1.3.         Definitions.  When the following terms are used herein with initial
capital letters, they shall have the following meanings:

 

1.3.1.      Account — the separate recordkeeping account (unfunded and
unsecured) maintained for each Participant in connection with his/her
participation in the Plan.

 

1.3.2.      Affiliate — a business entity which is under a “common control” with
RLI or which is a member of an “affiliated service group” that includes RLI, as
those terms are defined in Code § 414(b), (c) and (m).

 

1.3.3.      Beneficiary — the person or persons designated as such under
Sec. 5.2.

 

1.3.4.      Board — the Board of Directors of RLI.

 

1.3.5.      Code — the Internal Revenue Code of 1986, as the same may be amended
from time to time.

 

1.3.6.      Direct Compensation — the total amounts, as determined by RLI,
payable to a Director for services as a Director, whether payable in cash or in
RLI Stock, but excluding amounts determined by RLI to be expense reimbursements.

 

1.3.7.      Director — an individual who is a member of the Board but who is not
an Employee of RLI or an Affiliate.

 

1.3.8.      Employee — a common-law employee of RLI or an Affiliate (while it is
an Affiliate).

 

1.3.9.      ERISA — the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

1.3.10.    Participant — a Director who enrolls as a Participant in the Plan
under Sec. 2.2.

 

--------------------------------------------------------------------------------


 

1.3.11.    Plan — the unfunded deferred compensation plan that is set forth in
this document, as the same may be amended from time to time.  The name of the
Plan is the “RLI Corp. Nonemployee Directors Deferred Compensation Plan.”

 

1.3.12.    Prior Agreement — an individual agreement entered into by a Director
and RLI to provide deferred compensation opportunities to the Director.  In
certain cases, such Prior Agreement was a successor to an earlier arrangement
known as the Director Non-Qualified Deferred Compensation Plan.

 

1.3.13.    RLI — RLI Corp. and any Successor Corporation.

 

1.3.14.    RLI Stock — the common stock of RLI.

 

1.3.15.    Successor Corporation — any entity that succeeds to the business of
RLI through merger, consolidation, acquisition of all or substantially all of
its assets, or any other means and which elects before or within a reasonable
time after such succession, by appropriate action evidenced in writing, to
continue the Plan.

 

1.3.16.    Termination of Service — the Participant’s departure from the Board,
unless the Director then becomes an Employee.  Notwithstanding the foregoing, a
“Termination of Service” will be deemed not to have occurred if such departure
would not be considered a “separation from service” under Code
§ 409A(a)(2)(A)(i) or any regulations or other guidance issued by the Treasury
Department under Code § 409A.  In such case, a Termination of Service will be
deemed to have occurred at the earliest time allowed under Code § 409A.

 

1.3.17.    Vested — nonforfeitable.

 

1.3.18.    Year — the calendar year.

 

1.4.         Nonqualified Deferred Compensation.  The Plan is a nonqualified
deferred compensation plan subject to Code § 409A.  To the extent any provision
of the Plan does not satisfy the requirements contained in Code § 409A or in any
regulations or other guidance issued by the Treasury Department under Code
§ 409A, such provision will be applied in a manner consistent with such
requirements, regulations or guidance, notwithstanding any contrary provision of
the Plan or any inconsistent election made by a Participant.

 

ARTICLE 2

 

PARTICIPATION

 

2.1.         Eligibility.  All Directors will be eligible to participate in the
Plan.  A Director may continue to participate in the Plan for so long as the
Plan remains in effect and he/she remains a Director.

 

2.2.         Enrollment.  A Director will be allowed to enroll in the Plan
during the thirty (30) day period coinciding with and following the date he/she
becomes a Director.  Such an enrollment will be effective as of the date it is
made.  Thereafter, a Director may elect to enroll for a Year during the
enrollment period established by RLI for such Year, which enrollment period will
be a period of not less than thirty (30) days that ends not later than the last
day of the prior Year.  Enrollment must be made in such manner and in accordance
with such rules as may be prescribed

 

2

--------------------------------------------------------------------------------


 

for this purpose by RLI (including by means of a voice response or other
electronic system under circumstances authorized by RLI).

 

2.3.         Direct Compensation Deferrals.

 

2.3.1.      Elections.  A Director may elect to reduce his/her Direct
Compensation by any whole percent, but not more than one-hundred percent
(100%).  A separate reduction percentage may apply to the portion of a
Director’s Direct Compensation that is payable in cash and to the portion that
is payable in RLI Stock granted under the RLI Corp. Nonemployee Directors Stock
Plan.  An election must be made in such manner and in accordance with such rules
as may be prescribed for this purpose by RLI (including by means of a voice
response or other electronic system under circumstances authorized by RLI).  An
election must be made as part of the enrollment described in Sec. 2.2.

 

2.3.2.      Elections Relate to Services Performed After the Election and Are
Irrevocable.  An election will apply to all Direct Compensation attributable to
services performed in a given Year, regardless of when such Direct Compensation
would otherwise be provided to the Participant (for example, an election to
defer an annual fee attributable to services performed in a given Year but
payable in the next Year, must be made as part of the enrollment election made
prior to the Year in which the services are performed).  However, an election
made in connection with a mid-year enrollment under Sec. 2.2 will be effective
for Direct Compensation attributable to services performed on and after the
effective date of the enrollment as provided in Sec. 2.2.  An election will
apply solely with respect to the given Year – that is, an election will not
automatically be carried over and applied to the next Year.  An election will be
irrevocable throughout the Year (or the remaining portion thereof); except that,
deferrals of Direct Compensation will automatically stop during the Year:

 

(a)           Upon Termination of Service; or

 

(b)           Upon termination of the Plan.

 

ARTICLE 3

 

ACCOUNTS

 

3.1.         Accounts.  RLI shall establish and maintain a separate Account for
each Participant.  The Account shall be for recordkeeping purposes only and
shall not represent a trust fund or other segregation of assets for the benefit
of the Participant.  The balance of each Participant’s Account will be
maintained in full and fractional shares of RLI Stock.

 

3.2.         Credits to Accounts.  Each Participant’s Account shall be credited
from time to time as provided in this section.

 

3.2.1.      Direct Compensation Deferrals.  The amount of each Direct
Compensation cash payment or RLI Stock grant which the Participant has elected
to defer under the Plan shall be credited to the Participant’s Account on, or as
soon as administratively practicable after, the date it would otherwise be
provided to the Participant.  Any cash amount shall be converted to RLI Stock
credits, equal to the number of full and fractional shares that could be
purchased with such amount on, or as soon as administratively feasible after,
the date such amount is credited to the Participant’s Account.

 

3

--------------------------------------------------------------------------------


 

3.2.2.      Dividends and Other Adjustments.  The Participant’s Account shall be
credited with additional RLI Stock credits, equal to the number of full and
fractional shares of RLI Stock that could be purchased with any cash dividends
which would be payable on the RLI Stock credited to the Participant’s Account.
 For this purposes, the share price on, or as soon as administratively
practicable after, the date the dividend is paid will be used.  The Account also
will be adjusted for any stock split, redemption or similar event, in a manner
determined to be reasonable by RLI.

 

3.3.         Charges to Accounts.  As of the date any Plan benefit measured by
the Account is paid to the Participant or his/her Beneficiary, the Account shall
be charged with the amount of such benefit payment.

 

ARTICLE 4

 



BENEFITS

 

4.1.         Vesting.  The Participant’s Account shall be fully (100%) Vested.

 

4.2.         Payment of Plan Benefits on Termination of Service - General Rule. 
If the Participant has an Account balance at his/her Termination of Service, RLI
shall pay that balance to the Participant in five (5) annual installments, as
follows:

 

(a)           Time.  The first installment shall be paid on, or as soon as
administratively practicable after, the January 1 following the Year in which
the Participant’s Termination of Service occurs.  The remaining installments
shall be paid on, or as soon as administratively practicable after, each
subsequent January 1.

 

(b)           Amount.  The amount of each installment shall be determined using
a “fractional” method – by multiplying the Participant’s Account balance
immediately before the installment payment date by a fraction, the numerator of
which is one and the denominator of which is the number of installments
remaining (including the installment in question).  The result shall be rounded
down to the next lower full share of RLI Stock, except for the final
installment, which shall be rounded up to the next higher full share of RLI
Stock.

 

4.3.         Extended Installment Payments.

 

4.3.1.      Election to Extend Installments – General Rule.  A Participant may
elect to extend the number of annual installments he/she receives under the Plan
to ten (10) or fifteen (15) installments, subject to the rules below.  Any such
election must be made in such manner and in accordance with such rules as may be
prescribed for this purpose by RLI (including by means of a voice response or
other electronic system under circumstances authorized by RLI).  The extended
installments shall commence on the date specified in Sec. 4.2(a), unless
otherwise postponed by this Article 4, and the amount of each installment shall
be determined under the fractional method described in Sec. 4.2(b).

 

4.3.2.      Election to Extend Installments upon Initial Plan Enrollment.  An
election to extend the number of installments may be made as part of the
Participant’s initial enrollment in the Plan, as described in Sec. 2.2.

 

4

--------------------------------------------------------------------------------


 

4.3.3.      Subsequent Election to Extend Installments.  If a Participant did
not elect to extend the number of installments upon initial enrollment, or if
the Participant wants to further extend the number of installments after
becoming a Participant, he/she may elect to extend the number of installments in
accordance with the following rules:

 

(a)           The election must be received by RLI in proper form not later than
twelve (12) months prior to the date payments are to commence to the
Participant;

 

(b)           The commencement of installments may be delayed five (5) years
from the date payments would otherwise commence without this subsequent
election, if and to the extent required by Code § 409A or any regulations or
other guidance issued by the Treasury Department thereunder; and

 

(c)           A subsequent election cannot reduce the number of annual
installments the Participant will receive.

 

4.4.         Special Rules.

 

4.4.1.      Key Employee Exception.  If a Participant becomes an Employee and
subsequently has a “separation for service” (within the meaning of Code
§ 409A(a)(2)(A)(i)), his/her initial installment (or lump-sum payment, if
applicable) shall be delayed to the extent necessary to comply with Code
§ 409A(a)(2)(B)(i) or any regulations or other guidance issued by the Treasury
Department thereunder.

 

4.4.2.      Cash-Out of Small Amounts.  Any contrary provision or election
notwithstanding, if the Participant’s Account balance is less than one hundred
thousand dollars ($100,000) as of the date installments are to commence, the
Account shall be paid to the Participant in a single lump-sum, as full
settlement of all benefits due under the Plan; provided that, for purposes of
applying the one hundred thousand dollar ($100,000) cash-out limit, all
nonqualified deferred compensation amounts payable to the Participant by RLI and
its Affiliates shall be aggregated if and to the extent required under Code
§ 409A or any regulations or other guidance issued by the Treasury Department
thereunder.

 

4.5.         Medium of Payments.  All payments to a Participant shall be made in
shares of RLI Stock.  Unless the shares have been registered under the
Securities Act of 1933 (the “Act”), are otherwise exempt from the registration
requirements of the Act, are the subject of a favorable no action letter issued
by the Securities and Exchange Commission, or are the subject of an opinion of
counsel acceptable to RLI to the effect that such shares are exempt from the
registration requirements of the Act, the certificates representing such shares
shall contain a legend precluding the transfer of such shares except in
accordance with the provisions of Rule 144 of the Act, as the same may be
amended from time to time.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 5

 

DEATH BENEFITS

 

5.1.         Death Benefits.

 

5.1.1.      Benefits When Participant Dies Before Commencement of Payments.  If
the Participant dies before his/her installments commence, the Participant’s
Account balance shall be paid to the Participant’s Beneficiary as follows:

 

(a)           If the Participant has made a valid election under Sec. 4.3,
payments shall be made in ten (10) or fifteen (15) annual installments, as
elected by the Participant.

 

(b)           Otherwise, payments shall be made in five (5) annual installments.

 

The first installment shall be paid on, or as soon as administratively
practicable after, the January 1 following the Year in which the Participant’s
death occurs.  The remaining installments shall be paid on, or as soon as
administratively practicable after, each subsequent January 1.  The amount of
each installment shall be determined using the “fractional” method described in
Sec. 4.2(b).

 

5.1.2.      Benefits When Participant Dies After Commencement of Payments.  If
the Participant dies after his/her installments commence and the Participant has
an Account balance at his/her death, the remaining Account balance shall be paid
to the Participant’s Beneficiary in the same manner as if the Participant were
still living.

 

5.1.3.      Medium of Payments.  All payments to a Beneficiary shall be made in
shares of RLI Stock, subject to any legend precluding transfer that is required
under Sec. 4.5.

 

5.1.4.      Cash-Out of Small Amounts.  Any contrary provision or election
notwithstanding, if the amount payable to the Beneficiary is less than one
hundred thousand dollars ($100,000) as of the date installments are to commence,
the benefit shall be paid to the Beneficiary in a single lump-sum, as full
settlement of all benefits due under the Plan, subject, however, to any
limitation on such cash-out under Code § 409A or any regulations or other
guidance issued by the Treasury Department thereunder.

 

5.2.         Designation of Beneficiary.

 

5.2.1.      Persons Eligible to Designate.  Any Participant may designate a
Beneficiary to receive any amount payable under the Plan as a result of the
Participant’s death, provided that the Beneficiary survives the Participant. 
The Beneficiary may be one or more persons, natural or otherwise.  By way of
illustration, but not by way of limitation, the Beneficiary may be an
individual, trustee, executor, or administrator.  A Participant may also change
or revoke a designation previously made, without the consent of any Beneficiary
named therein.

 

5.2.2.      Form and Method of Designation.  Any designation or a revocation of
a prior designation of Beneficiary shall be in writing on a form acceptable to
RLI and shall be filed with RLI.  RLI and all other parties involved in making
payment to a Beneficiary may rely on the latest Beneficiary designation on file
with RLI at the time of payment or may make payment pursuant to Sec. 5.2.3 if an
effective designation is not on file, shall be fully protected in doing so, and
shall

 

6

--------------------------------------------------------------------------------


 

have no liability whatsoever to any person making claim for such payment under a
subsequently filed designation of Beneficiary or for any other reason.

 

5.2.3.      No Effective Designation.  If there is not on file with RLI an
effective designation of Beneficiary by a deceased Participant, the Beneficiary
shall be the person or persons surviving the Participant in the first of the
following classes in which there is a survivor, share and share alike:

 

(a)           The Participant’s spouse.  (A “spouse” is a person of the opposite
sex to whom the Participant is legally married, including a common-law spouse if
the marriage was entered into in a state that recognizes common-law marriages
and RLI has received acceptable proof and/or certification of common-law married
status.)

 

(b)           The Participant’s then living descendants, per stirpes.

 

(c)           The individuals entitled to inherit the Participant’s property
under the law of the state in which the Participant resides immediately before
his/her death, in the proportions determined under such law.

 

Determination of the identity of the Beneficiary in each case shall be made by
RLI.

 

5.2.4.      Successor Beneficiary.  If a Beneficiary who survives the
Participant subsequently dies before receiving the complete payment to which the
Beneficiary was entitled, the successor Beneficiary, determined in accordance
with the provisions of this section, shall be entitled to the payments
remaining.  The successor Beneficiary shall be the person or persons surviving
the Beneficiary in the first of the following classes in which there is a
survivor, share and share alike:

 

(a)           The Beneficiary’s spouse.  (A “spouse” is a person of the opposite
sex to whom the Beneficiary is legally married, including a common-law spouse if
the marriage was entered into in a state that recognizes common-law marriages
and RLI has received acceptable proof and/or certification of common-law married
status.)

 

(b)           The Beneficiary’s then living descendants, per stirpes.

 

(c)           The individuals entitled to inherit the Beneficiary’s property
under the law of the state in which the Beneficiary resides immediately before
his/her death, in the proportions determined under such law.

 

ARTICLE 6

 

PAYMENT PROCEDURES

 

6.1.         Application for Benefits.  Benefits shall be paid to Participants
automatically (without a written request) at the time and in the manner
specified in the Plan.  Benefits shall be paid to a Beneficiary upon RLI’s
receipt of a written request for the benefits, including appropriate proof of
the Participant’s death and the Beneficiary’s identity and right to payment.

 

6.2.         Deferral of Payment.  If there is a dispute regarding a Plan
benefit, RLI, in its sole discretion, may defer payment of the benefit until the
dispute has been resolved.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 7

 

ADMINISTRATION

 

7.1.         Administrator.  RLI shall be the administrator of the Plan.  RLI
shall control and manage the administration and operation of the Plan and shall
make all decisions and determinations incident thereto.  Except with respect to
the ordinary day-to-day administration of the Plan, action on behalf of RLI must
be taken by one of the following:

 

(a)           The Board; or

 

(b)           The Nominating/Corporate Governance Committee of the Board.

 

7.1.1.      Delegation.  The ordinary day-to-day administration of the Plan may
be delegated by the chief executive officer of RLI to an individual or a
committee.  Such individual or committee shall have the authority to delegate or
redelegate to one or more persons, jointly or severally, such functions assigned
to such individual or committee as such individual or committee may from time to
time deem advisable.

 

7.1.2.      Automatic Removal.  If any individual or committee member to whom
responsibility under the Plan is allocated is a director, officer or employee of
RLI or an Affiliate when responsibility is so allocated, then such individual
shall be automatically removed as a member of a committee at the earliest time
such individual ceases to be a director, officer or employee of RLI or an
Affiliate.  This removal shall occur automatically and without any requirement
for action by RLI or any notice to the individual so removed.

 

7.1.3.      Conflict of Interest.  If any individual or committee member to whom
responsibility under the Plan is allocated is also a Participant or Beneficiary,
he/she shall have no authority as such member with respect to any matter
specifically affecting his/her individual interest hereunder (as distinguished
from the interests of all Participants and Beneficiaries or a broad class of
Participants and Beneficiaries), all such authority being reserved exclusively
to the other members to the exclusion of such Participant or Beneficiary, and
such Participant or Beneficiary shall act only in his/her individual capacity in
connection with any such matter.

 

7.1.4.      Binding Effect.  The determination of the Board or the
Nominating/Corporate Governance Committee of the Board in any matter within its
authority shall be binding and conclusive upon RLI and all persons having any
right or benefit under the Plan.

 

7.1.5.      Third-Party Service Providers.  RLI may from time to time appoint or
contract with an administrator, recordkeeper or other third-party service
provider for the Plan.  Any such administrator, recordkeeper or other
third-party service provider will serve in a nondiscretionary capacity and will
act in accordance with directions given and procedures established by RLI.

 

7.2.         Benefits Not Transferable.  No Participant or Beneficiary shall
have the power to transmit, alienate, dispose of, pledge or encumber any benefit
payable under the Plan before its actual payment to the Participant or
Beneficiary.  Any such effort by a Participant or Beneficiary to convey any
interest in the Plan shall not be given effect under the Plan.  No benefit
payable under the Plan shall be subject to attachment, garnishment, execution
following judgment or other legal process before its actual payment to the
Participant or Beneficiary.

 

8

--------------------------------------------------------------------------------


 

7.3.         Benefits Not Secured.  The rights of each Participant and
Beneficiary shall be solely those of an unsecured, general creditor of RLI.  No
Participant or Beneficiary shall have any lien, prior claim or other security
interest in any property of RLI.

 

7.4.         RLI’s Obligations.  RLI shall provide the benefits under the Plan. 
RLI’s obligation may be satisfied by distributions from a trust fund created and
maintained by RLI, in its sole discretion, for such purpose.  However, the
assets of any such trust fund shall be subject to claims by the general
creditors of RLI in the event RLI is (i) unable to pay its debts as they become
due, or (ii) is subject to a pending proceeding as a debtor under the United
States Bankruptcy Code.

 

7.5.         Withholding Taxes.  RLI shall have the right to withhold (and
transmit to the proper taxing authority) such federal, state or local taxes as
it may be required to withhold by applicable laws.  Such taxes may be withheld
from any benefits due under the Plan or from any other compensation to which the
Participant is entitled from RLI and its Affiliates.

 

7.6.         Service of Process.  The chief executive officer of RLI is
designated as the appropriate and exclusive agent for the receipt of service of
process directed to the Plan in any legal proceeding, including arbitration,
involving the Plan.

 

7.7.         Limitation on Liability.  Neither RLI’s officers nor any member of
its Board nor any individual or committee to whom RLI delegates responsibility
under the Plan in any way secures or guarantees the payment of any benefit or
amount which may become due and payable hereunder to or with respect to any
Participant.  Each Participant and other person entitled at any time to payments
hereunder shall look solely to the assets of RLI for such payments as an
unsecured, general creditor.  After benefits have been paid to or with respect
to a Participant and such payment purports to cover in full the benefit
hereunder, such former Participant or other person(s), as the case may be, shall
have no further right or interest in the other assets of RLI in connection with
the Plan.  Neither RLI nor any of its officers nor any member of its Board nor
any individual or committee to whom RLI delegates responsibility under the Plan
shall be under any liability or responsibility for failure to effect any of the
objectives or purposes of the Plan by reason of the insolvency of RLI.

 

ARTICLE 8

 

AMENDMENT AND TERMINATION

 

8.1.         Amendment.  RLI reserves the power to amend the Plan either
prospectively or retroactively or both, in any respect, by action of its Board;
provided that, no amendment shall be effective to reduce or divest benefits
payable with respect to the Account of any Participant or Beneficiary without
his/her consent.  No amendment of the Plan shall be effective unless it is in
writing and signed on behalf of RLI by a person authorized to execute such
writing.  No oral representation concerning the interpretation or effect of the
Plan shall be effective to amend the Plan.

 

8.2.         Termination.  RLI reserves the right to terminate the Plan at any
time by action of its Board; provided that, the termination of the Plan shall
not reduce or divest benefits payable with respect to the Account of any
Participant or Beneficiary or negate the Participant’s or Beneficiary’s rights
with respect to such benefits.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 9

 

MISCELLANEOUS

 

9.1.         Effect on Other Plans.  This Plan shall not alter, enlarge or
diminish any person’s rights or obligations under any other benefit plan
maintained by RLI or any Affiliate.

 

9.2.         Effect on Service.  Neither the terms of this Plan nor the benefits
hereunder nor the continuance thereof shall be a term of the service of any
Director.  RLI shall not be obliged to continue the Plan.  The terms of this
Plan shall not give any Director the right to continue serving as a member of
the Board, nor shall it create any obligation on the part of the Board to
nominate any Director for reelection by RLI’s stockholders.

 

9.3.         Disqualification.  Notwithstanding any other provision of the Plan
or any designation made under the Plan, any individual who feloniously and
intentionally kills a Participant shall be deemed for all purposes of the Plan
and all elections and designations made under the Plan to have died before such
Participant.  A final judgment of conviction of felonious and intentional
killing is conclusive for this purpose.  In the absence of a conviction of
felonious and intentional killing, RLI shall determine whether the killing was
felonious and intentional for this purpose.

 

9.4.         Rules of Document Construction.  Whenever appropriate, words used
herein in the singular may be read in the plural, or words used herein in the
plural may be read in the singular; and the words “hereof,” “herein” or
“hereunder” or other similar compounds of the word “here” shall mean and refer
to the entire Plan and not to any particular article, section or paragraph of
the Plan unless the context clearly indicates to the contrary.  The titles given
to the various articles and sections of the Plan are inserted for convenience of
reference only and are not part of the Plan, and they shall not be considered in
determining the purpose, meaning or intent of any provision hereof.  Written
notification under the Plan shall include such other methods (for example,
facsimile or e-mail) as RLI, in its sole discretion, may authorize from time to
time.

 

9.5.         References to Laws.  Any reference in the Plan to a statute shall
be considered also to mean and refer to the applicable regulations for that
statute. Any reference in the Plan to a statute or regulation shall be
considered also to mean and refer to any subsequent amendment or replacement of
that statute or regulation.

 

9.6.         Choice of Law.  The Plan has been executed in the State of Illinois
and has been drawn in conformity to the laws of that state and shall, except to
the extent that federal law is controlling, be construed and enforced in
accordance with the laws of the State of Illinois (without regard to its
conflict of law principles).

 

9.7.         Binding Effect.  The Plan shall be binding upon and inure to the
benefit of the successors and assigns of RLI, and the Beneficiaries, personal
representatives and heirs of the Participant.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, RLI has cause the Plan to be executed by its duly authorized
officers as of the 17th day of December, 2004.

 

 

RLI CORP.

 

 

 

 

 

By:

      /s/ Kim J. Hensey

 

 

 

 

 

Its:

 

Vice President/Corporate Secretary

 

 

 

 

 

 

And

 

 

 

 

 

By:

      /s/ Jonathan E. Michael

 

 

 

 

 

Its:

 

President & CEO

 

11

--------------------------------------------------------------------------------